DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	This office action is in response to the application received 6/1/2021. 
2.	Claims 1-20 are pending in the application. Claims 1 and 20 are independent claims.



Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 6/1/2021 was filed after the mailing date of the application on 6/1/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.







Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Misawa et al., PGPub. 2021/0089703 filed (1/5/20) in view of Krasadakis PGPub. 2017/0344530 filed (5/31/2016).
In reference to independent claim 1, Misawa teaches:
	 receive a query (See Misawa, para. 0125-0127) receiving queries including words into a user interface. 
	when the received query includes a predetermined underlearned word, receive, as information for learning the underlearned word, annotation information for the underlearned word (See Misawa, para. 0125-0127) a means of determining one or more of the received user words include an unlearned word that has not been used for training the generation model, because the impact of an unlearned word on generating a catch-phrase by the generation model is unknown. In a case where a received user word includes an unlearned word, the CPU may replace the unlearned word by a word that has been used for training the generation model and whose similarity with the unlearned word is greater than or equal to a predetermined value. The output is a catch-phrase corresponding to the user words including the replacing word. The reference fails to explicitly state the query includes a ‘predetermined underlearned word’ however the reference to Krasadakis (See para. 0094) teaches a means of classifying specific words as unknown and a user opens a document for reading and the document includes the word classified as unknown then the processor performs specific steps to enrich the original content. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Misawa which teaches a method of receiving a query and comparing the word against known textual content before providing a user with annotation information with the reference to Krasadakis which teaches a step for matching an unknown word with a stored predetermined unknown word to find a direct match before providing annotation information since this would have provided an added benefit of accuracy in identifying not just a prediction based on probability but a direct match with a received word.
In reference to the annotation information for the underlearned word, the reference to Misawa teaches (See para. 0131-0135) a user may receive information related to received query as annotation information and further may receive information based on notifications by the system in response to the query. The reference fails to explicitly state annotation information however the reference to Krasadakis teaches (Para. 0035) a means of detecting an unknown word and providing receiving annotation information for the detected unknown word. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Misawa which teaches a means of detecting unlearned words and performing specific actions for receiving information based on the unlearned word such as presenting text based information related to the unlearned word with the reference to Krasadakis which teaches a similar text based unknown word and receives annotation information to further learn the word since it would have provided increased relevance of words to a user based on the ability of the user to further read and/or selected the annotation information. 
In reference to dependent claim 2, Misawa teaches:
	Use the received annotation information to learn the underlearned word (See Misawa, para. 0125-0127) In a case where a received user word includes an unlearned word, the CPU may replace the unlearned word by a word that has been used for training the generation model and whose similarity with the unlearned word is greater than or equal to a predetermined value. The output is a catch-phrase corresponding to the user words including the replacing word. The reference fails to explicitly state annotation information however the reference to Krasadakis teaches (Para. 0035) a means of detecting an unknown word and providing receiving annotation information for the detected unknown word. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Misawa which teaches a means of detecting unlearned words and performing specific actions for receiving information based on the unlearned word such as presenting text based information related to the unlearned word with the reference to Krasadakis which teaches a similar text based unknown word and receives annotation information to further learn the word since it would have provided increased relevance of words to a user based on the ability of the user to further read and/or selected the annotation information. 
In reference to dependent claim 3, Misawa teaches:
	Use the received annotation information to recalculate a feature value of the underlearned word; and use the recalculated feature value to derive a recommended word relating to the word included in the received query (See Misawa, para. 0125-0127) a means of determining one or more of the received user words include an unlearned word that has not been used for training the generation model, because the impact of an unlearned word on generating a catch-phrase by the generation model is unknown. In a case where a received user word includes an unlearned word, the CPU may replace the unlearned word by a word that has been used for training the generation model and whose similarity with the unlearned word is greater than or equal to a predetermined value. The output is a catch-phrase corresponding to the user words including the replacing word. 
In reference to dependent claim 4, Misawa teaches:
	In reception of the annotation information, display a predetermined annotation reception screen for receiving a word for annotation; and receive the annotation information through the annotation reception screen (See Misawa, para. 0123-0128 and figure 11) a means of providing an annotation screen whereby a user could replace a word based upon annotation information received. 
In reference to dependent claim 5, Misawa teaches:
	In reception of the annotation information, display a predetermined annotation reception screen for receiving a word for annotation; and receive the annotation information through the annotation reception screen (See Misawa, para. 0123-0128 and figure 11) a means of providing an annotation screen whereby a user could replace a word based upon annotation information received. 
In reference to dependent claim 6, Misawa teaches:
	In reception of the annotation information, display a predetermined annotation reception screen for receiving a word for annotation; and receive the annotation information through the annotation reception screen (See Misawa, para. 0123-0128 and figure 11) a means of providing an annotation screen whereby a user could replace a word based upon annotation information received. 
In reference to dependent claim 7, Misawa teaches:
	Wherein the annotation reception screen includes an area in which a recommended word is displayed, and an area in which a search result for the query is displayed (See Misawa, para. 0125-0128) a means of utilizing an annotation screen for receiving and/or viewing a replaced word. The reference provides a search result based on the output of illustrated in figures 9 and 10. 


In reference to dependent claim 8, Misawa teaches:
	Wherein the annotation reception screen includes an area in which a recommended word is displayed, and an area in which a search result for the query is displayed (See Misawa, para. 0125-0128) a means of utilizing an annotation screen for receiving and/or viewing a replaced word. The reference provides a search result based on the output of illustrated in figures 9 and 10. 
In reference to dependent claim 9, Misawa teaches:
	Wherein the annotation reception screen includes an area in which a recommended word is displayed, and an area in which a search result for the query is displayed (See Misawa, para. 0125-0128) a means of utilizing an annotation screen for receiving and/or viewing a replaced word. The reference provides a search result based on the output of illustrated in figures 9 and 10. 
In reference to dependent claim 10, Misawa teaches:
	Receive, as the annotation information, words corresponding to a predicate and object for the underlearned word included in the query (See Misawa, para. 0122-0129) a mean of receiving words that representing both an object and predicate based on an attempt to find a catch phrase for the words.
In reference to dependent claim 11, Misawa teaches:
	Receive, as the annotation information, words corresponding to a predicate and object for the underlearned word included in the query (See Misawa, para. 0122-0129) a mean of receiving words that representing both an object and predicate based on an attempt to find a catch phrase for the words.
In reference to dependent claim 12, Misawa teaches:
	Receive, as the annotation information, words corresponding to a predicate and object for the underlearned word included in the query (See Misawa, para. 0122-0129) a mean of receiving words that representing both an object and predicate based on an attempt to find a catch phrase for the words.


In reference to dependent claim 13, Misawa teaches:
	Wherein the word corresponding to the predicate is allowed to be selected from a plurality of predetermined candidates (Misawa, para. 0127) a means of replacing the unlearned word by a word that has been used for training the generation model and whose similarity with the unlearned word is greater than or equal to a predetermined value.
In reference to dependent claim 14, Misawa teaches:
	When the received query includes an unknown word, register the unknown word as an underlearned word (See Misawa, para 0125) determines whether a received user word is an unlearned word by storing feature terms in training data used for training the generation model.
In reference to dependent claim 15, Misawa teaches:
	In response to failure in obtaining a desired result for the received query, perform a process of registration as an underlearned word (See Misawa, para. 00127) in the case where a received wordincludes an unlearned word, it may be replace the word and output a catch-phrase corresponding to the user words including the replacing word.
In reference to dependent claim 16, Misawa teaches:
	When a predetermined condition is satisfied in learning the underlearned word, exclude the underlearned word (See Misawa, para. After notifying the user that the received user word includes an unlearned word, the CPU may delete the unlearned word from the user words. 
In reference to dependent claim 17, Misawa teaches:
	Display a recommended word for the received query; (Misawa, para. 0127) a means of replacing the unlearned word by a word that has been used for training the generation model and whose similarity with the unlearned word is greater than or equal to a predetermined value.
	Receive deletion of a non-related recommended word; and receive the received result as the annotation information. (See Misawa, para. 0125 After notifying the user that the received user word includes an unlearned word, the CPU may delete the unlearned word from the user words. (Misawa, para. 0127) a means of replacing the unlearned word by a word that has been used for training the generation model and whose similarity with the unlearned word is greater than or equal to a predetermined value.
In reference to dependent claim 18, Misawa teaches:
	When the query includes a word having a degree of similarity to the underlearned, the degree of similarity being equal to or greater than a predetermined threshold, receive the annotation information (Misawa, para. 0127) a means of replacing the unlearned word by a word that has been used for training the generation model and whose similarity with the unlearned word is greater than or equal to a predetermined value.
In reference to dependent claim 19, the claim recites a system comprising the apparatus for performing similar steps to those found in rejected claim 1. Therefore, the claim is rejected under similar rationale.
In reference to independent claim 20, the claim recites a computer readable medium storing executable instructions for carrying out similar limitations to those found in claim 1. Therefore, the claim is rejected under similar rationale.



Conclusion
7.	The examiner recommends adding language to the claim regarding concepts pertaining to how the feature values are linked with the underlearned words, how the annotation information is displayed and how the interface presents recommended words and specific conditional information for selection by a user. The independent claim, as presently claimed, should be amended to further detail applicant’s invention. Finally, how the annotation information is used to learn the unlearned word should be added to the independent claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178